              Case 8:20-bk-00999-CPM        Doc 19    Filed 02/11/20     Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov


In re:                                               Chapter 11

LUMASTREAM, INC.,                                    Case No. 8:20-bk-00999-CPM

         Debtor.                                     Emergency Hearing Requested
                                             /


           DEBTOR’S EMERGENCY MOTION FOR AUTHORIZATION TO PAY
         PREPETITION WAGES, SALARIES, AND OTHER EMPLOYEE BENEFITS

         LUMASTREAM, INC., as debtor and debtor in possession (the “Debtor”), respectfully

requests the entry of an order authorizing the payment of prepetition wages, salaries, and other

employee benefits and, in support thereof, the Debtor respectfully represents as follows:

                                    Jurisdiction and Venue

         1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§157

and 1334. The subject matter of this Motion is a core proceeding pursuant to 28 U.S.C. §157(b).

Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409. The statutory

predicates for the relief requested herein are Sections 105 and 363 of the Bankruptcy Code.

                                          Background

         2.     On February 5, 2020, the Debtor filed its Voluntary Petition for Relief under

Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

         3.     The Debtor continues to operate its business and manage its property as debtor in

possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

         4.     The Debtor is a Delaware corporation with its principal office located in St.

Petersburg, Florida. The Debtor manufactures lighting products as well as develops and produces
            Case 8:20-bk-00999-CPM          Doc 19    Filed 02/11/20     Page 2 of 7




lighting systems, with LED light fixtures, digital power conversion systems, lighting control

systems, and related electronic products.

                                        Relief Requested

       4.      The Debtor seeks authorization to pay all prepetition employee related obligations

including, but not limited to, wages, salaries, compensation, employee benefits, 401(k)

contributions, and reimbursable business expenses.

       5.      As of the Petition Date, the Debtor employed eight people — six full-time

employees and two part-time employees (the “Employees”), all of whom continue to be

employed by the Debtor.

       6.      As of the Petition Date, the Employees had accrued two days of prepetition

wages, salaries, employee benefits, and reimbursable business expenses (collectively, the

“Prepetition Employee Obligations”) in the amount of $9,000.00 for the payroll period from

January 31, 2020 through February 14, 2020, the payment of which must be funded by the

Debtor by February 21, 2020.

                                       Grounds for Relief

       7.      It is well-settled that a bankruptcy court may authorize the payment of prepetition

obligations where necessary to facilitate a reorganization. Payment of prepetition obligations is

rooted in the common-law “necessity of payment” doctrine, which courts have consistently

applied where failure to pay prepetition obligations posed a real and significant threat to a

debtor’s reorganization. See Miltenberger v. Logansport Ry. Co., 106 U.S. 286 (1882) (payment

of pre-receivership claim prior to reorganization permitted to prevent “stoppage of . . .[crucial]

business relations”); In re Lehigh & New England Ry. Co. , 657 F.2d 570, 581 (3d Cir. 1981)

(payment of claims of creditors authorized under the “necessity of payment” doctrine); In the




                                                2
             Case 8:20-bk-00999-CPM        Doc 19     Filed 02/11/20     Page 3 of 7




Matter of Penn Central Transport, 467 F.2d 100, 102, n. 1 (3d Cir. 1972) (bankruptcy court has

authority to sanction payment of claims under the “necessity of payment” doctrine for service

essential to the debtor’s business); and In re Ionosphere Clubs, Inc., 98 B.R. 174 (Bankr.

S.D.N.Y. 1989) (approving payment of certain prepetition wage, salary, medical benefit and

business expense claims justified under the necessity of payment of doctrine).

       8.      The statutory basis for the “necessity of payment” doctrine appears in §105(a) of

the Bankruptcy Code, which provides, in pertinent part:

                       [t]he court may issue any order, process, or
                       judgment that is necessary or appropriate to carry
                       out the provisions of this title.

11 U.S.C. §105(a).

       9.      The Bankruptcy Code prohibits paying prepetition claims without specific court

authorization. However, every employee is entitled to a priority claim of up to $13,650.00 for

compensation earned in the one hundred eighty (180) day period preceding the Petition Date.

The Prepetition Employee Obligations are under the priority amount for the prepetition portion

of the payroll to be paid postpetition.

       10.     Retaining the Employees is critical to sustain operations pending a going concern

sale. The Debtor would not be able to replace these Employees without a significant disruption

and substantial delays. In order to maximize the value of the Debtor’s assets through a sale

transaction, it is imperative that the Debtor maintain the Employees, many of whom have been

employed by the Debtor for many years. In addition to their familiarity with the Debtor’s

structure and day-to-day operations, many of the Employees possess special skills that are

necessary to the Debtor’s continued operations. In short, these Employees are vital to the

Debtor’s continued success.




                                                3
              Case 8:20-bk-00999-CPM           Doc 19     Filed 02/11/20        Page 4 of 7




        11.     Each of the Employees performed necessary and valuable services for the Debtor

prior to the Petition Date and performed those services with the expectation that wage and wage-

related commitments would be honored. The failure to honor its obligations to Employees is

likely to lower morale among the Employees and cause concern among the Employees regarding

the Debtor’s intentions to honor its ongoing obligations. The Debtor cannot afford to lose the

support of its Employees at a time when the Debtor must operate more efficiently and meet more

administrative burdens than before. In addition, several prospective purchasers have indicated a

strong desire to retain the Debtor’s manufacturing employees. Loss of these key employees

could have a detrimental effect on the sale.

        12.     In addition, most of the Employees depend upon their salaries to meet their basic

living expenses. Certain Employees, if not paid timely, will leave immediately. Others may

suffer serious financial difficulties if the relief requested is not granted.

        13.     Because payment of the Prepetition Employee Obligations is absolutely crucial to

the preservation and protection of the Debtor’s business and, ultimately, to its successful

reorganization under Chapter 11, this Court may order such payment under the “necessity of

payment” doctrine and Section 105(a) of the Bankruptcy Code. Indeed, there is ample precedent

for authorizing such payments. See, e.g., Ionosphere Clubs, Inc., 98 B.R. at 174.

        14.     Pursuant to § 346(f) of the Bankruptcy Code, the Debtor proposes to withhold or

cause to be withheld from any payment to Employees those amounts required to be withheld

under applicable federal, state or local tax law, and will pay such withheld amount to the

appropriate governmental unit at the time and in the manner required by such tax law. Further,

the Debtor requests that it be permitted to pay all costs and make all deductions incident to the

Prepetition Employee Obligations.




                                                    4
              Case 8:20-bk-00999-CPM        Doc 19     Filed 02/11/20     Page 5 of 7




        15.     Pursuant to Bankruptcy Rule 6003, the Court may grant relief regarding a motion

to pay all or part of a prepetition claim that arose before the Petition Date within twenty one (21)

days after the filing of the petition if the relief is necessary to avoid immediate and irreparable

harm.

        16.     The Employees are integral to the Debtor’s operations.          Failure to satisfy

obligations with respect to the Employees in the ordinary course of business during the first

twenty-one (21) days of this case will jeopardize the Debtor’s reorganization efforts.

        17.     Moreover, the vast majority of the Employees rely exclusively on their

compensation, benefits and reimbursement of their expenses to continue to pay their daily living

expenses, and these Employees will be exposed to significant financial difficulties if the Debtor

is not permitted to pay the employees in the ordinary course of business. Accordingly, the Debtor

submits that it has satisfied the requirements of Bankruptcy Rule 6003 to support immediate

payment of the Prepetition Employee Obligations.

        18.     The Debtor further seeks a waiver of the notice requirements under Bankruptcy

Rule 6004(a) and the fourteen-day stay of an order authorizing the use, sale, or lease of property

under Bankruptcy Rule 6004(h).

        WHEREFORE, the Debtor respectfully requests that this Court enter an order (a)

granting this motion; (b) authorizing the Debtor to pay the Prepetition Employee Obligations set

forth above; (c) authorizing the Debtor to withhold from the Prepetition Employee Obligations

those amounts required to be withheld under applicable federal, state or local tax law, and pay

such withheld amount to the appropriate governmental unit at the time and in the manner

required by such tax law; (d) authorizing the Debtor to pay all costs and make all deductions




                                                 5
            Case 8:20-bk-00999-CPM           Doc 19      Filed 02/11/20     Page 6 of 7




incident to the Prepetition Employee Obligations, including but not limited to payroll processing

costs; and (e) providing such other and further relief as is just and proper.


                                               /s/ Scott A. Stichter
                                               Scott A. Stichter (FBN 0710679)
                                               Susan Heath Sharp (FBN 0716421)
                                               Stichter Riedel Blain & Postler, P.A.
                                               110 East Madison Street, Suite 200
                                               Tampa, Florida 33602
                                               Telephone: (813) 229-0144
                                               Email: sstichter@srbp.com
                                                       ssharp@srbp.com
                                               Attorneys for Debtor



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Debtor’s Emergency

Motion for Authorization to Pay Prepetition Wages, Salaries, and Other Employee Benefits has

been furnished on this 11th day of February, 2020, by either the Court’s CM/ECF system or by

U.S. mail to:

20 Largest Unsecured Creditors                         John Glasscock
                                                       175 First St. South, #1505
E-Craftsmen                                            St. Petersburg FL 33701
73 Schaefer Street
Waterloo, Ontario N2L 4C4                              John Windt
Canada                                                 1591 Montmorency Dr.
                                                       Vienna, VA 22182


                                               /s/ Scott A. Stichter
                                               Scott A. Stichter




                                                  6
                           Case 8:20-bk-00999-CPM       Doc 19        Filed 02/11/20   Page 7 of 7

                                         Dobbs Stanford                                Environmental Lights
CliftonLarsonAllen                       2715 Electronic Lane                          P.O. Box 784792
P O BOX 740863                           Dallas, TX 75220                              Philadelphia, PA 19178-4792
Atlanta, GA 30374-0863



Exact Software NA LLC                    Florida Department of Revenue                 Future Electronics
33045 Collection Center Drive            5050 W. Tennessee St.                         9600 Kroger Blvd., #245
Chicago, IL 60693-0330                   Tallahassee, FL 32399                         Saint Petersburg, FL 33702




GSFT 2201 1st Ave S LLC                  ICTC                                          Integrated Cable Solutions
2214 NW 1st Place                        16090 Flight Path Drive                       5905 Johns Rd., Suite 101
Miami, FL 33127                          Brooksville, FL 34604-6852                    Tampa, FL 33634




Inter Outstanding Electronics            L P Hench Company, Inc.                       Livingston International Inc
53-5 Zhen Shan, Po Chen Road             2701 Vista Parkway, Suite A10                 PO BOX 5640, Terminal A
Yuan Shan Hsiang, I-LA                   West Palm Beach, FL 33411                     Toronto, ON M5W 1P1
                                                                                       Canada



Magic Power Technology Co.               Perron Enterprises, Inc.                      RIO Grande Rep Company
9F-6, NO268 Lien Cheng Rd.               2650 W. 2nd Ave, Unit 15                      924 W 1ST AVE
Chung-Ho City,                           Denver, CO 80237                              Denver, CO 80223
New Taipei City 23553



SG Western                               St. Petersburg College                        TUV SUD America
501 Herondo St., #52                     Tammie Calvert/EPI                            PO Box 536415
Hermosa Beach, CA 90254                  PO BOX 13489                                  Pittsburgh, PA 15253-5906
                                         Saint Petersburg, FL 33733



UnitedHealth of Florida                  Vision 2 Marketing
Dept CH 10151                            642 W Iris Dr.
Palatine, IL 60055-0151                  Nashville, TN 37204
